DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the language stating benefits in the first sentence.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim was not given a number. Each claim needs to be given a sequential number starting from 1.

The beginning of the claim “The heat wand…” is an antecedent problem. This phrase could be changed to –A heat wand…--.

The phrase “during extreme weather” is indefinite. What about if the weather is not extreme and it is sunny and warm yet there is still ice and snow on the ground? The examiner will give this phrase little patentable weight.  

The final phrase of the claim “then ultimately evaporation” is not understood.  
First, examiner is not sure what is evaporated. Examiner figures that either the snow and ice or the water resulting from the melting of the snow and ice. Examiner will interpret this phrase to be referring to the water resulting from the snow and ice.       
Secondly, Is the applicant claiming that the wand boils away the snow and ice leaving dryness? The examiner does not believe that the applicant has intended this. 
Third, if the ice and snow boils then they would boil away which would preclude any evaporation being needed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim, as best understood, is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raymond.
The Heat Wand is an apparatus that melts snow and ice (¶0012 “used to melting accumulated ice and snow”) during extreme weather by heating them to a boil then ultimately evaporation (¶0038 “the hot air 700 causes the moisture to evaporate”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rasor et al, Santibanez et al, Campbell et al, Chodak and CA2984323 all teach a wand device that melts ice and snow.

Also keep in mind that the applicant should use the “Certificate of Mailing and Transmission” form whenever sending something into the office.  This form can be found online by just typing “PTO/SB92” into a search engine.  
Also, the applicant can use the “Authorization for Internet Communications…” form if he wants to communicate by email with the examiner.  This form can be found online by just typing “PTO/SB439” into a search engine.  
Pro se applicants should be aware that they are responsible for notifying the USPTO if they change their mailing address. See Manual of Patent Examining Procedure (MPEP) section 601.03. The USPTO provides a form for this change and it is PTO/AIA /122. This form can be located by entering this form designation in any search engine. 
Because the US Patent Office grants patents affording applicants exclusionary rights to make, sell, use or import subject matter twenty (20) years from the date of the filing of the patent application, any amendments made to the application must be previously supported by the originally filed application papers which establish that filing date.  Amendments submitted to a patent application NOT previously supported by the originally filed documents are considered “new subject matter” and are NOT entered into the application.  The filing date attributed to this application is 7/21/2020.

See MPEP 2163.06 “Stated another way, information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter.”

The applicant is a given a three (3) month statutory period, from the date of mailing, to respond to this office action; extensions of time may be available under 37 CFR 1.136(a).
However, the statutory period for reply will expire six (6) months from the date of mailing of this office action. A failure to reply within the set or extended reply period, by statute, cause the application to go abandon is accordance with 35 U.C.C. 133.
A proper response to this office action, in accordance with 37 CFR 1.111, requires a signed reply, reduced to writing, responding to every grounds of rejection and particularly pointing out the specific distinctions believed to render the claims patentable over the applied references. The applicant may also include amendments to the claims and/or specification in accordance with 37 CFR 1.121, to remove any objections or rejections set forth. Please be aware that any amendment to the application cannot add new matter. Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter (MPEP 608.04(a)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649